Citation Nr: 0523454	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-04 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arthritis of the right 
ankle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 29, 1944 to August 
4, 1944.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's request to reopen 
his claim for service connection for arthritis of multiple 
joints, including the right shoulder and right ankle.  

In January 2003, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in October 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

The Board in a January 2005 decision and remand appeared to 
reopen the veteran's claims for service connection for 
arthritis of multiple joints, including the right shoulder 
and ankle.  In Barnett v. Brown, 8 Vet. App. 1 (1995) the 
United States Court of Appeals for Veterans Claims (Court) 
instructed that the Board of Veterans' Appeals must initially 
address the issue of whether or not new and material evidence 
has been submitted to reopen a claim in cases where there is 
a prior final decision.  See also McGinnis v. Brown, 4 Vet. 
App. 239 (1993).  

The January 2005 Board decision denied the claim for service 
connection for arthritis of multiple joints, including the 
right shoulder.  The issue of service connection for 
arthritis of the right ankle was remanded to afford the 
veteran a VA examination and to obtain a medical opinion.  A 
VA examination was conducted in April 2005 and a medical 
opinion obtained.  Stegall v. West, 11  Vet. App. 268 (1998).  
The veteran's claim for service connection for arthritis of 
the right ankle has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  Arthritis of the right ankle was not noted on service 
entrance examination, and no defects of the right ankle were 
noted.  

2.  X-ray examination of the right ankle in June 1944 
revealed an avulsion fracture in the region of the internal 
malleolus.  The anterior lip of the tibia showed formation of 
a long bony spur.  The findings were consistent with an old 
fracture.  

3.  Service medical records indicated the veteran's arthritis 
of the right ankle preexisted service entrance.  

4.  March 1948 VA X-rays revealed early minimal hypertrophic 
arthritic changes in the right ankle.  

5.  A VA orthopedic surgeon stated there was no evidence of 
significant exacerbation of the right ankle arthritis in 
service.  


CONCLUSION OF LAW

Arthritis of the right ankle was not incurred or aggravated 
in active military service; and the service incurrence of 
arthritis of the right ankle may not be presumed.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2004); 70 Fed. Reg. 
23027 (to be codified at 38 C.F.R. § 3.304(b)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran submitted his request to reopen his claim in June 
2001.  The RO responded and sent the veteran a letter in 
September 2001, which explained what evidence was needed to 
support his claim, and what actions the RO had undertaken to 
assist him in obtaining evidence.  In March 2003, the Board 
wrote the veteran a letter and explained what actions were 
being taken to assist him in obtaining additional evidence, 
and what actions were required of the veteran.  In March 
2004, VA sent a letter to the veteran inquiring if the 
veteran had any additional evidence.  The veteran replied in 
March 2004 that he did not have any additional medical 
evidence to submit in support of his claim.  A supplemental 
statement of the case was issued to the veteran in November 
2004, which included the regulations effectuating the 
provisions of the VCAA.  The Board remanded the veteran's 
claim in January 2005.

VA obtained the veteran's service medical records, VA 
records, and the private medical records identified by the 
veteran.  The veteran has been afforded a VA examination and 
a competent medical opinion has been obtained.  The veteran 
has been furnished all the intended benefits of VCAA.  See 
generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 2002); 70  Fed. Reg. 23027 ( to be codified at 38 
C.F.R. § 3.304(b)).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions, as healed fractures, with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
38 C.F.R. § 3.303(c)(2004).  

Factual Background and Analysis.  The veteran entered the 
service on May 29, 1944.  No disorder of the musculoskeletal 
system was noted on the service entrance examination.  On 
June 9, 1944, a Clinical Record indicates the veteran was 
admitted with an infected left great toenail.  During his 
hospitalization an orthopedic consultation was ordered on 
June 14, 1944 for evaluation of right ankle pain.  X-rays 
revealed an avulsion fracture in the region of the internal 
malleolus.  The anterior lip of the tibia showed formation of 
a long bony spur.  The findings were consistent with an old 
fracture.  The June 16, 1944 consult report contains a 
history of injury, six years previously, when a horse fell on 
the veteran's right ankle, and fractured it.  Physical 
evaluation revealed the ankle was flexible, but there was 
considerable crepitus, with movement.  Configuration of the 
foot was normal.  The prescription was that the veteran was 
to be reclassified to C, with omission of all exercises and 
marching.  On June 24th, it was noted the ankle still gave 
the veteran trouble, and he was transferred to orthopedics.  
On June 26th, it was recorded the veteran had a weekend pass, 
and still complained of foot pain.  Subsequent records dated 
in July and August 1944 noted chronic traumatic arthritis of 
the right ankle, that was "EPTI."  

An August 1944 rating decision granted service connection for 
mild chronic arthritis of the right ankle and assigned a 10 
percent disability rating.  

A VA examination in March 1948 noted the veteran complained 
the right ankle was sore, stiff and swollen.  X-rays of the 
right ankle showed slight spurring off the lower border of 
the medial malleolus.  The joint spaces were normal.  The 
relation of the bones was normal.  The conclusion was there 
were early minimal hypertrophic arthritic changes involving 
the right ankle.  

In March 1960, the RO proposed severing service connection 
for chronic arthritis of multiple joints.  The veteran was 
notified of the proposed severance in an August 1960 letter.  
An October 1960 rating decision severed service connection 
for arthritis of the multiple joints, including the right 
ankle.  (The Board notes that service connection had been in 
effect for arthritis of the right ankle for a period of more 
than ten years.  The statute prohibiting severance of service 
connection, in the absence of fraud, for any disability in 
effect for ten years or more, found at 38 U.S.C.A. § 1159 
(West 2002), did not become effective until January 1, 1962.  
For that reason it is not applicable to the October 1960 
rating decision which severed service connection for multiple 
joint arthritis.)  

A VA examination of the veteran was conducted in April 2005.  
The VA examiner reviewed the veteran's claims folder.  X-rays 
of the right ankle revealed posterior tibial artery 
calcification.  There were severe arthritic changes in the 
ankle affecting the talotibial, talofibular, and subtalar 
joints.  There were also arthritic changes in the mid foot.  
The arthritic changes were so profound, with such complete 
obliteration of the joint space, that is was impossible to 
assess whether or not there was an old fracture present.  

The VA examiner in April 2005, who is an orthopedic surgeon, 
offered the following opinion:

A careful review of this veteran's 
service medical records is probably the 
most telling portion of the veteran's 
history.  In spite of the fact that he 
does not recall, and claims that he did 
not have an injury to his right ankle, he 
definitely has some radiographic changes 
of an anterior tibial spur and some 
arthritic type narrowing in his right 
ankle at a very young age.  He served on 
active duty for only 80 days and by the 
time he had been in the military for 19 
days, had been placed on a Class C duty 
status due to the right ankle pain.  It 
is unlikely that any physical activity 
that he could have performed and the 19 
days from his entry into the military, to 
the examination of 16 June 1944 could 
have produced arthritic changes in the 
ankle.  

It is, therefore, the opinion of this 
examiner that this veteran had some type 
of injury whether or not it was the 
horse, falling on his ankle, is 
irrelevant.  The effects of that ankle 
injury were noted at the time of his 
induction and were noted most 
significantly at the time of duty 
assignments and completion of basic 
training.  He was unable to complete 
basic training and was unable to perform 
even limited duty as characterized by 
Class C duty status on which he was 
placed.  It is the opinion of this 
examiner that there is no evidence of 
significant exacerbating effect of 80 
days of active duty military service on 
this veteran's right ankle and, even more 
telling, it is the opinion of this 
examiner that 19 days of active duty from 
the date of induction to the time when he 
was diagnosed with post-traumatic 
arthritis of the right ankle, is simply 
not enough time for any injury sustained 
while on active duty to have caused 
significant exacerbation.  

The first issue which must be addressed is whether the 
presumption of soundness applies, and if so, has it been 
rebutted.  38 C.F.R. § 3.304.  VA must presume that the 
veteran was in sound condition except as to those defects, 
infirmities, or disorders noted at the time of his entrance 
into service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 
C.F.R. § 3.304 (2004).  This presumption attaches only where 
there has been an induction examination in which the later-
complained-of disability was not noted.  The term "noted" 
denotes only such conditions as are recorded in examination 
reports.  No disorder of the right ankle was noted on service 
entrance examination.  VA must therefore assume the veteran 
was sound at service entrance.  

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the VA General Counsel in VAOPGPREC 3-03, held that 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VA has 
amended 38 C.F.R. § 3.304(b) to reflect that holding.  See 
70 Fed. Reg. 23027 (2005).  

The Board has concluded that clear and unmistakable evidence 
has rebutted the presumption that the veteran's right ankle 
was sound at service entrance.  The Board notes that on June 
16, 1944, the physician recorded that six years prior to his 
entering the service the veteran sustained an injury to the 
right ankle when a horse fell on him.  History, provided by 
the veteran in the course of an examination or when seeking 
treatment, is not sufficient to establish the existence of a 
preexisting disorder.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  

The presumption of soundness is rebutted, not by history, but 
by the medical facts.  The June 16, 1944 X-rays showing an 
avulsion fracture in the region of the internal malleolus 
were noted to be consistent with an old fracture, which 
clearly establishes the existence of a preexisting injury to 
the right ankle.  Consistent with the findings in the service 
medical records, is the April 2005 opinion of the VA 
orthopedic surgeon, who stated it was unlikely that any 
physical activity performed in service could have produced 
the arthritic changes seen on the June 16, 1944 X-ray 
reports.  In addition, July and August 1944 service medical 
records described the veteran's chronic traumatic arthritis 
as "EPTI" which indicates it existed prior to service.  
This is also consistent with the principles governing service 
connection which specifically state that discovery during 
service of healed fractures, with no evidence of the 
pertinent antecedent active disease or injury during service, 
lead to the conclusion that they must have preexisted 
service.  38 C.F.R. § 3.303(c)(2004).  When medical 
principles are so universally recognized as to constitute 
fact the regulations define that as "clear and unmistakable 
proof."  Clearly and unmistakably the veteran's arthritis of 
the right ankle preexisted his entrance into the service.  

The Board next considered whether there is clear and 
unmistakable evidence rebutting the presumption that the 
veteran's arthritis of the right ankle was aggravated in 
service.  The Board reviewed the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306 (b).  
There are no records dated prior to the veteran's entrance 
into the service.  The Board did compare the service medical 
records, specifically the X-rays taken on June 16, 1944, with 
those taken in March 1948.  The June 16, 1944 X-rays revealed 
a long bony spur.   The VA orthopedic surgeon in April 2005 
noted there was no significant evidence of any exacerbation 
of the right ankle arthritis in service.  The 19 days from 
service entrance to the time the veteran was diagnosed with 
arthritis do not include any evidence of any incident or 
injury to the right ankle.  The VA orthopedic surgeon stated 
that the 19 days of service prior to diagnosis was an 
insufficient amount of time to have caused any exacerbation 
of the right ankle arthritis.  In this instance, there is no 
evidence that there was any increase in disability of the 
right ankle in service.  The right ankle pain complained of 
by the veteran merely represents a flare-up of symptoms.  
Temporary or intermittent flare-ups of symptoms, alone, do 
not constitute sufficient evidence for a non-combat veteran 
to show increased disability for the purposes of 
determinations of service connection based on aggravation 
under section 1153, unless the underlying condition worsened.  
See Davis v. Principi, 276 F 3d 1341, 1346-47 (Fed. Cir. 
2002).  

While the Board acknowledges the record indicates that the 
veteran did experience flare-ups of his right ankle pain, 
temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).  Accordingly, a lasting worsening of the 
condition, one that still exists currently is required.  See 
Routen v. Brown, 10 Vet. App. 183 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).  

The Board carefully reviewed the post service records of 
treatment of the veteran for any evidence that the veteran's 
right ankle arthritis had undergone a permanent increase in 
severity in service.  The X-ray evidence of spurring in July 
1944 when compared with the X-ray reports of March 1948, 
which are described as showing early minimal hypertrophic 
arthritic changes in the right ankle, do not present evidence 
of any increase in the underlying pathology of the right 
ankle.  

The Board has concluded the service medical records do not 
show any evidence of an increase in the disability of the 
right ankle in service.  The June 1944 X-ray reports and 
August 1948 VA X-ray reports represent affirmative evidence 
that there was no underlying increase in the disability in 
service.  The VA orthopedic surgeon, in April 2005, stated 
there was no evidence of significant exacerbation of the 
arthritis of the right ankle in service.  Clearly and 
unmistakably the evidence of record rebuts the presumption 
that the veteran's preexisting arthritis of the right ankle 
was aggravated in service.  

The only evidence of record which indicates the veteran's 
arthritis of the right ankle was aggravated in service are 
the statements of the veteran.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In the absence of a finding that the veteran's arthritis of 
the right ankle was aggravated in service, service connection 
for arthritis of the right ankle is not warranted.  


ORDER

Service connection for arthritis of the right ankle is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


